I concur in the result, but am of the opinion that Art. VII, § 2, of the constitution (the seventeenth amendment) does not authorize the commissioners of a public hospital district to make annual levies over a thirty-year period in any amounts they may see fit. The amendment authorizes a taxing district to issue general obligation bonds for capital purposes
"when authorized so to do by a majority of at least three-fifths of the electors thereof voting on the proposition to issue such bonds and to pay the principal and interest thereon by an annual tax levy in excess of the limitation herein provided during the term of such bonds, . . ."
There are submitted to the electors two propositions: one, the issuance of the bonds in a sum certain; and, two, the payment of the principal and interest thereon by a certain *Page 947 
specified annual tax levy in excess of the constitutional limitation.
The amount of the levy can be determined with reasonable certainty. When we consider the history of the forty-mill legislation which was finally made a part of the constitution, it is inconceivable that the people intended to give to the governing body of any taxing district blanket authority to levy in excess of the constitutional limitation in any amount they saw fit over a number of years. That was what the people were determined to eliminate. Therefore, in enacting their amendment, they reserved to themselves not only the sole power to authorize such excess levies, but the exclusive right to incorporate within such an authorization the specific rate of those levies.
SIMPSON, J., concurs with STEINERT and SWELLENBACH, JJ.,
August 8, 1949. Petition for clarification denied.
 *Page 1